Citation Nr: 0127125	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-07 304	)	DATE
	)
	)
                                 
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability, due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from September 1966 to March 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fully developed all relevant 
evidence necessary for the equitable disposition of those 
claims.

2.  The veteran's PTSD has primarily manifested as 
nightmares, flashbacks, depression, and anxiety, and has 
occasionally manifested as sleeping difficulties, paranoia, 
anger, a temper problem, sadness, and a blunted or flat 
affect.

3.  The veteran's service-connected disability is not 
sufficiently severe as to hinder his ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an 
evaluation in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126-4.130, Diagnostic Code 9411 
(2001), as amended by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  The evidence does not satisfy the criteria for TDIU.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16, 4.18 (2001), as amended by 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to an evaluation in excess of 30 percent for PTSD 
and to TDIU.  In October 1997, the RO continued the 30 
percent evaluation assigned the veteran's PTSD and denied the 
veteran TDIU, and the veteran appealed that decision.  During 
the pendency of the appeal, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, in August 2001, the 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claims pursuant to the VCAA 
or amended regulations.  However, as explained below, prior 
to the statutory and regulatory changes, the RO took action 
that is consistent with the notification and assistance 
provisions of the new law and regulations.  Therefore, the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As required by the VCAA, in an October 1997 rating decision 
and letter notifying the veteran of the decision, the RO 
informed the veteran of the evidence needed to substantiate 
his claims and provided him an opportunity to submit such 
evidence.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  
Moreover, in a statement of the case issued in November 1997 
and supplemental statements of the case issued in March 1998, 
May 1998, August 1998, November 1998 and April 1999, the RO 
notified the veteran of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him opportunities to present further 
evidence and argument in support of his claims.  

In addition, as required by the VCAA, the RO assisted the 
veteran in obtaining and fully developing all evidence 
necessary for the equitable disposition of his claims.  See 
38 U.S.C. § 5103A (West Supp. 2001).  First, the RO secured 
VA inpatient and outpatient treatment records from the VA 
Medical Center in Chillicothe, Ohio, and a VA clinic in 
Columbus, Ohio.  The RO attempted to secure treatment records 
from the VA Medical Center in Cincinnati, Ohio, which in a 
written statement dated January 1998, the veteran identified 
as being outstanding, but following an inquiry, personnel 
from this facility responded that they had no record of the 
veteran's treatment.  In any event, during a hearing held at 
the RO in June 1998, the veteran clarified that he had not 
yet been admitted to this facility for treatment.  The RO 
also attempted to secure the medical evidence upon which the 
Social Security Administration (SSA) relied in awarding the 
veteran disability benefits in 1996, but following an 
inquiry, personnel from SSA responded that the veteran's 
disability file had been destroyed.  The veteran has not 
identified, and the Board is not aware of, any other 
outstanding evidence that needs to be obtained.  Second, 
after the veteran filed his claims for an increased 
evaluation and TDIU in February 1997, the RO afforded the 
veteran two VA mental disorders examinations, during which VA 
examiners addressed the severity of the veteran's PTSD.  The 
RO attempted to afford the veteran three additional VA mental 
disorder examinations for, in part, the purpose of obtaining 
a medical opinion that distinguished symptoms of the 
veteran's psychiatric disability from those of his alcohol 
and substance dependence, but the veteran failed to report to 
these examinations.  In a written statement dated February 
2001, the veteran indicated that his PTSD medication caused 
him to miss the last two examinations and requested another 
examination in the Columbus, Ohio, area.  The RO scheduled 
the veteran for such an examination in March 2001, but again, 
the veteran failed to report.  Moreover, in October 2001, the 
veteran was scheduled to appear at a hearing before the 
undersigned, via video teleconferencing techniques.  The 
veteran was duly notified of the time, date, and place of the 
hearing, but he failed to appear.  There are no additional 
hearing requests of record.

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claims and, to the extent possible 
given the veteran's failure to cooperate in attending 
scheduled examinations, has obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
those claims, actions which are required under the VCAA, a 
Remand to comply with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

I.  PTSD

The veteran contends that his PTSD has increased in severity 
to such an extent it renders him unemployable.  He alleges 
that, since approximately 1996, he has been having nightmares 
and flashbacks more frequently.  He also alleges that his 
PTSD medication causes memory loss, which hinders his ability 
to perform any type of meaningful task, that his behavior is 
too bizarre for employment, and that he has no social life.  
During a hearing held at the RO in June 1998, the veteran 
testified that his PTSD necessitates monthly treatment at a 
VA Medical Center. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

By rating decision dated March 1996, the RO granted the 
veteran service connection and assigned him a 30 percent 
evaluation for PTSD.  In February 1997, the RO received a 
written statement from the veteran indicating that his PTSD 
had increased in severity and rendered him unemployable.  The 
RO construed this statement as a claim for an increased 
evaluation for PTSD.  In October 1997, the RO denied this 
claim and, in part, continued the 30 percent evaluation 
assigned the veteran's PTSD.  This appeal ensues from that 
decision.  

The veteran's PTSD is evaluated as 30 percent disabling 
pursuant to Diagnostic Code (DC) 9411.  According to DC 9411, 
a 30 percent evaluation is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
assignable for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2001). 

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2001).   

In this case, based on the evidence discussed below, it 
appears that the veteran's PTSD disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation that is currently assigned under DC 9411, but no 
higher.

The veteran had active service from September 1966 to March 
1970.  During this time period, he was not treated for or 
diagnosed with PTSD or any other psychiatric disorder.  
Rather, he was first diagnosed with PTSD during a VA 
hospitalization in January 1995.  On that admission, the 
veteran complained of depression, nervousness, occasional 
crying spells and insomnia.  He reported that he was married, 
unemployed, and used alcohol (two 40 ounce beers two to three 
times weekly).  The examiner noted that the veteran was in 
mild distress, and had coherent and relevant speech, an 
appropriate affect, a mildly depressed mood, logical thought 
processes with no flights of ideas or looseness of 
association, thought content of flashbacks and nightmares of 
Vietnam, average intelligence, and fair judgment and insight.  
The examiner also noted that the veteran denied auditory and 
visual hallucinations and delusions and homicidal and 
suicidal thoughts, plans and intent.  The examiner diagnosed 
PTSD and assigned Global Assessment of Functioning (GAF) 
scores of 50 (current) and 61 (past year).  

The veteran was hospitalized at a VA Medical Center again in 
April 1995, at which time he underwent detoxification and was 
referred to a Dual Diagnosis Treatment Program.  On admission 
and during his stay, the veteran reported that he was 
separated, living with his daughter and son-in-law, and had 
broken up with his girlfriend.  The veteran also reported 
that he had worked as a sheet metal worker until 1990, when 
he was run over by a car and suffered injuries.  He 
complained of depression, low self-esteem, a low energy 
level, low motivation, helplessness, nightmares and 
flashbacks of Vietnam, and feelings of hurting himself and 
his girlfriend.  The examiner attributed the veteran's 
depression, a dysphoric mood, a limited fund of knowledge and 
fair insight to PTSD and episodic alcohol abuse, and assigned 
two GAF scores of 60 (current and highest in past year).  
  
The veteran underwent VA psychological and psychiatric 
examinations in February 1996, during which he reported 
recurrent, distressing recollections of Vietnam events, 
feelings of detachment and estrangement from others, an 
inability to love or be loved, sleeping difficulties, 
nightmares, irritability, anger outbursts, and 
hypervigilance.  The VA psychologist conducted a Minnesota 
Multi-Phasic Personality Inventory, and based on the results 
of that test, found that the veteran was depressed, afraid of 
close personal relationships, not part of a social 
environment, isolated, withdrawn, seclusive, secretive, 
emotionally inaccessible, generally uninvolved, anxious, 
resentful and hostile when drinking.  The VA psychologist 
also found that the veteran had extreme self-doubts, was 
sexually preoccupied, had vague goals, and lacked basic 
information for problem solving, and that there was some 
evidence of alcohol and/or drug abuse.  The VA psychologist 
concluded that the veteran was experiencing overt psychotic 
symptomatology and a personality that was oppositional to 
authority figures.  The VA psychiatrist found that the 
veteran was very depressed and had paranoid ideation and 
total distrust for everyone, and diagnosed PTSD.  

The veteran received VA outpatient treatment for mental 
complaints from 1995 to 1997, but during visits scheduled 
during this time frame, an examiner only once attributed the 
veteran's complaints, including flashbacks, sleeping 
difficulties, a temper problem, depression and paranoia, 
solely to PTSD.  During other visits, examiners attributed 
the veteran's complaints, at least in part, to other 
psychiatric disorders, including dysthymia and generalized 
anxiety disorder, or to alcohol, or they recorded the 
veteran's complaints, but did not diagnose a psychiatric 
disorder.  

During these visits, the veteran's PTSD appears to have waxed 
and waned.  In November 1995 and January 1996, the veteran 
reported that he was living with his daughter.  In March 
1996, the veteran reported that he was feeling better and was 
participating in a work adjustment program, and in April 
1996, he reported that he was participating in business 
management training, spending more time with his children and 
grandchildren, had reduced his drinking, and was attending 
church, occasionally with his mother.  In October 1996, the 
veteran reported that he had had a fight with his daughter, 
and was no longer living in her home or participating in his 
training program.  In December 1996, he reported that he had 
moved in with his other daughter, and in February 1997, he 
reported that his symptoms had improved.  In May 1997, the 
veteran reported that he had a girlfriend. 

The VA next evaluated the veteran's psychiatric complaints in 
May 1997.  During a general medical examination, the veteran 
reported that he worked as a sheet metal tradesman from 1971 
to 1989, when he was involved in a car accident, fractured 
his tibial plateau, and was advised to refrain from climbing 
and heavy lifting.  He also reported that he had been on 
several medications for PTSD, which he had not refilled 
within the prior two months.

During the mental disorders examination conducted the next 
day, the veteran again reported that he had not worked since 
he injured his left leg in 1989 and would have difficulty 
doing so in light of his pain and inability to concentrate.  
He also reported that he was still having insomnia and bad 
dreams, had become more depressed within the prior year, and 
intermittently experienced crying spells.  He denied suicidal 
and homicidal ideation.  He indicated that he had been 
married for 30 years, but separated because his wife could 
not tolerate his moody behavior, anger, and tendency to hit.  
The examiner noted that the veteran dressed appropriately, 
had an anxious expression, became sad and speechless and 
cried when discussing Vietnam, disliked crowds, was 
suspicious and paranoid, and had a flat affect and depressed 
mood.  The examiner also noted that, although the veteran 
could not perform serial sevens, he was not confused.  
Rather, he was oriented to time, person and place and able to 
maintain his personal hygiene and daily activities.  The 
examiner diagnosed PTSD with delayed onset and indicated that 
"the symptoms...seem worse than last year, as [the veteran] 
stated."  The examiner commented that the veteran had 
emotional support from his family, including his three 
daughters and nine grandchildren, all of whom wanted him to 
be well, and that his chronic pain and PTSD prevented him 
from obtaining gainful employment.  The examiner assigned GAF 
scores of 41 (last year) and 31 (current).

In December 1997, the veteran sought voluntary 
hospitalization because he was depressed and had anxiety due 
to problems with his girlfriend and a recent medication 
adjustment, which had caused erection difficulties.  The 
veteran reported that he had recently fought with his 
neighbor and was struck in his eye with a beer bottle.  He 
also reported that he had not had a drink for one and a half 
months, a fact that the recorder noted as doubtful given the 
fact that the veteran was drinking when he fought with his 
neighbor.  The veteran also reported that he occasionally 
used cannabis.  An examiner noted that the veteran was 
cooperative, alert, oriented times three and mildly depressed 
with appropriate affect, and had a somewhat impaired memory, 
fair concentration, abstractability, insight, judgment and 
impulse control, and coherent speech.  The veteran denied 
auditory and visual hallucinations and suicidal and homicidal 
ideation, but expressed some paranoid delusions reflecting 
suspiciousness of people and a dislike of crowds.  During his 
stay, the veteran's medication was adjusted and his 
depression improved.  On discharge, an examiner diagnosed 
PTSD and alcohol abuse and assigned a GAF score of 45 to 60.

Following the veteran's discharge from the hospital, his 
mental state appears to have improved.  During an outpatient 
visit several days after his discharge, the veteran reported 
that he was feeling less depressed.  During follow-up visits 
in 1998, examiners noted that the veteran: had a blunted 
affect and was guarded (June 1998); was alert, calm, 
cooperative and oriented in all spheres with good memory, 
felt tired, denied suicidal and homicidal ideation, and had 
an appropriate affect, coherent and relevant speech and no 
sign of agitation or a thought disorder (July 1998); and was 
alert, cooperative, a concrete thinker, calm, coherent and 
relevant and had a blunt affect, a stable mood, no thought 
disorder and a good memory (October 1998).  In September 
1998, the veteran began participating in smoking cessation 
classes, during which it was noted that he actively 
participated in group discussions and was attentive.  In 
December 1998, he reported that his medications were helping 
him to sleep better and to be less irritable.   

The veteran last underwent a VA mental disorders examination 
in January 1999.  On this date, he reported that he was 
living with his girlfriend and had not had a drink for eight 
months.  He also reported that he had been having nightmares, 
flashbacks, intrusive thoughts of Vietnam and violent 
thoughts, was unable to trust anyone and to concentrate, did 
not socialize, was jumpy and could not remember things.  He 
initially indicated that he was on medication that was 
helping him relax and sleep, but subsequently, he reported 
that he was not able to sleep well.  The examiner noted that 
the veteran was casually dressed, had good eye contact, was 
able to give relevant information and name past Presidents, 
was well oriented to three spheres, was able with time to 
perform serial sevens, had an affect that was appropriate 
with his thoughts, had some anxiety and depression, denied 
active hallucinations (although he claimed that he saw 
flashes of shadows and heard voices calling his name), was 
not delusional, and did not exhibit obsessive-compulsive 
behavior or suicidal thought.  The examiner diagnosed PTSD 
and assigned a GAF score of 50. 

During VA outpatient treatment in January 1999, the veteran 
reported that he was marginally housed and living with a 
friend.  In May 1999, he reported that he was doing fine, was 
stable with medication, and had no nightmares.  The examiner 
indicated that the veteran had relevant and coherent speech, 
no thought disorder, intact orientation and memory, and 
denied suicidal and homicidal ideation.  In July 1999, an 
examiner noted that the veteran had no complaints, was 
responding well to medication, was alert and cooperative, had 
coherent speech, a stable mood and good memory, was oriented 
in three spheres, had no thought disorder and denied suicidal 
and homicidal ideation.  The examiner diagnosed PTSD and 
assigned a GAF score of 61.  During VA outpatient treatment 
in January 2000, the veteran reported that he was living with 
his girlfriend.  An examiner noted that the veteran was 
alert, calm, cooperative, had coherent and relevant speech, 
intact orientation and memory and no sign of a formal thought 
disorder, and denied suicidal and homicidal ideation.  

The veteran's mental health appears to have worsened in June 
2000, but this worsening was attributed to substance use, not 
PTSD.  Early in the month, the veteran requested admission 
for depression, feeling closed in, anger and homicidal 
feelings.  Later that month, the veteran was accepted into 
the Substance Abuse Treatment Program.  During his 
hospitalization, all findings noted and a GAF score of 50 
were attributed to continuous cocaine dependency, cannabis 
abuse and PTSD.  In July 2000, shortly after the program was 
completed, the veteran's mental health improved, but only 
temporarily.  During an outpatient visit, the veteran 
reported that he was sleeping well.  The examiner noted that 
the veteran was alert, calm, cooperative and appropriate, had 
coherent and relevant speech, no formal thought disorder, was 
oriented in three spheres with good memory, and denied 
suicidal and homicidal ideation.  The examiner attributed 
these findings solely to the veteran's PTSD.  

From July 2000 to April 2001, examiners attributed the 
veteran's complaints, objective findings and/or GAF scores, 
at least in part, to other psychiatric disorders, including 
depressive disorder, not otherwise specified, or to alcohol 
or cocaine dependence, or they recorded the veteran's 
complaints, but did not diagnose a psychiatric disorder.  
During this time period, the veteran occasionally reported 
homicidal ideation and at least one examiner noted that the 
veteran's threats of violence were usually made while under 
the influence of alcohol or drugs.  Examiners also noted that 
the veteran had limited insight into his recovery process, 
was continuing to abuse substances, and was not meeting his 
treatment goal of remaining clean so that he could enter a 
PTSD program.   

As previously indicated, examiners attributed many of the 
findings noted above, at least in part, to disorders other 
than the veteran's PTSD.  Accordingly, these findings may not 
be used in determining the severity of the veteran's PTSD.  
The RO recognized this fact prior to transferring the claims 
file to the Board and tried to rectify the situation by 
providing the veteran additional VA examinations, during 
which VA examiners could definitively determine the current 
level of impairment caused solely by the veteran's PTSD.  
Unfortunately, the veteran failed to cooperate with the RO in 
attending the scheduled examinations.  The Board will 
therefore rely upon the findings attributed solely to the 
veteran's PTSD in determining the severity of the veteran's 
PTSD.

That evidence establishes that, since January 1995, the 
veteran's PTSD has primarily manifested as nightmares, 
flashbacks, depression, and anxiety, and has occasionally 
manifested as sleeping difficulties, paranoia, anger, a 
temper problem, sadness, and a blunted or flat affect.  More 
often than not examiners assigned this symptomatology GAF 
scores of 50 to 61, but on one occasion an examiner assigned 
GAF scores of 31 (current) and 41 (last year).  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 31-40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, id defiant at 
home, and is failing at school).  A GAF score of 41-50 
suggests serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers and co-workers).  A 
GAF score of 51-60 suggests moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61-70 suggests some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.   

The veteran's PTSD has clearly waxed and waned since 1995, 
worsening for a short period of time in mid-1997 and 
continually improving from late-1997 to 2000.  
According to the aforementioned definitions, the GAF scores 
the examiners most often attributed to the veteran's PTSD 
(1995, 1999 and 2000) reflect that the veteran's PTSD is 
mildly to moderately disabling.  Certainly the findings of 
the veteran's VA examinations, hospitalizations and 
outpatient treatment support this fact.  Excepting the 
veteran's May 1997 VA mental disorders examination, from 
January 1995 to June 1998, examiners attributed very few 
findings to the veteran's PTSD.  These include mild distress, 
depression, paranoia, a distrust of others, flashbacks, 
sleeping difficulties, and a temper.  From June 1998 to 
October 1998, examiners attributed only one finding, a blunt 
affect, to the veteran's PTSD.  From October 1998 to July 
2000, one VA examiner attributed anxiety and depression to 
the veteran's PTSD.  All other examiners attributed no 
findings to the veteran's PTSD and consistently noted that 
the veteran was alert, calm, cooperative, had a stable mood, 
coherent and relevant speech and no formal thought disorder, 
was oriented in three spheres, had a good memory and denied 
suicidal and homicidal ideation.  

In light of the foregoing, the Board finds that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 30 percent evaluation under 38 C.F.R. 
§ 4.130, DC 9411 (2001).  Medical evidence indicates that the 
veteran is somewhat occupationally and socially impaired due 
to his PTSD, less so when not abusing substances, due 
primarily to depression and anxiety and occasionally to 
suspiciousness and sleeping difficulties.  Certainly the 
veteran's PTSD, alone, does not hinder him from functioning 
satisfactorily.  On all but one occasion, examiners have 
noted that the veteran's appearance and behavior are 
appropriate and that his speech is relevant and coherent.  He 
has never been noted to engage in abnormal conversation, 
experience panic attacks or have memory loss.  

The veteran's PTSD disability picture does not warrant a 50 
percent evaluation under 38 C.F.R. § 4.130, DC 9411 (2001), 
because his PTSD, alone, has never been shown to cause 
occupational and social impairment with reduced reliability 
and productivity.  While the veteran's PTSD might contribute 
to his occupational impairment, the veteran has admitted, and 
examiners have found, that the impairment is due primarily to 
musculoskeletal pain caused by the veteran's 1989 or 1990 
injury.  Moreover, the veteran's PTSD has not precluded him 
from having relationships and living with women, spending 
time and living with family members, participating actively 
in therapy, a work adjustment program and business management 
training, and attending church.  He has only once been shown 
to have a flattened affect and has never been shown to have 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
or impaired abstract thinking. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for PTSD. The 
evidence is not in relative equipoise; therefore, the veteran 
may not be afforded the benefit of the doubt in resolution of 
his claim and his claim must be denied. 

II.  TDIU

The veteran claims that his service-connected disability 
renders him unemployable. A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2001).

The veteran currently is service connected for PTSD, 
evaluated as 30 percent disabling.  Service connection is not 
in effect for any other disabilities.  For the reasons 
previously discussed in this decision, the Board is satisfied 
that the veteran's service-connected PTSD is correctly 
evaluated for purposes of determining whether unemployability 
exists.  Based on the evidence now of record, the veteran's 
overall disability picture does not entitle him to a combined 
schedular evaluation higher than the one currently in effect.  
In light of the foregoing, the veteran fails to satisfy the 
minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and factors having a bearing on the 
issue. 
38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2001).  

According to his TDIU application and statements he made 
during VA examinations, hospitalizations and outpatient 
visits, the veteran was schooled through the eleventh grade 
and trained in welding.  He worked as a sheet metal tradesman 
from 1971 or 1972 to 1989 or 1990, when he was involved in a 
car accident, fractured his tibial plateau and was medically 
advised to refrain from climbing and heavy lifting.  In 1996, 
he participated in a work adjustment program and business 
management training.  The veteran's occupational background 
and educational attainment are clearly satisfactory for 
employment purposes; however, the previously noted evidence 
shows that one medical examiner has found the veteran to be 
unable to obtain gainful employment.  For the sake of further 
discussion, the Board thus accepts that the veteran is 
unemployable.

Beyond the veteran's statements, there is no evidence that 
the veteran's service-connected disability, alone, renders 
him unemployable.  The claims file contains many medical 
records, one of which includes a medical opinion objectively 
confirming the veteran's allegation that he is unemployable.  
However, according to this opinion, the veteran's PTSD alone, 
is not responsible for the veteran's unemployability.  
Rather, his chronic musculoskeletal pain in conjunction with 
his PTSD render him unemployable.  The veteran has admitted, 
and the remainder of the medical evidence establishes, that 
the veteran's unemployability is due primarily to residuals 
of his 1989 or 1990 accident and partially to his substance 
abuse.  

As stated previously, the RO provided the veteran multiple 
opportunities to undergo additional VA examinations, during 
which VA examiners could discuss whether the veteran was 
unemployable, and if so, whether his PTSD, alone, rendered 
his unemployable.  However, the veteran did not attend the 
scheduled examinations and no such opinion was provided.  The 
Board thus finds that, as the record stands, the evidence 
does not establish that the veteran's service-connected 
disability, alone, is sufficiently severe as to preclude him 
from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim does not 
warrant referral to the VA Director of the Compensation and 
Pension Service, and must be denied.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.  

The claim for entitlement to TDIU is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

